IN THE SUPREME COURT OF THE STATE OF DELAWARE


     NATHAN MATHIS,1                            §
                                                §
           Respondent-Below,                    §   No. 508, 2017
           Appellant,                           §
                                                §   Court Below: Family Court
           v.                                   §   of the State of Delaware
                                                §   in and for Kent County
     DIVISION OF FAMILY                         §
     SERVICES (DFS),                            §   File No. 17-04-3TK
                                                §   Petition No. 17-11609
           Petitioner-Below,                    §
           Appellee.                            §

                               Submitted: September 12, 2018
                               Decided:   September 24, 2018

Before STRINE, Chief Justice; VALIHURA, and SEITZ, Justices.

                                        ORDER

         This 24th day of September, 2018, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Family Court should be affirmed on the basis of and for the

reasons stated in its October 30, 2017 order.




1
    The Court previously assigned a pseudonym to the party under Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Family Court is AFFIRMED.

                                  BY THE COURT:

                                  /s/ Collins J. Seitz, Jr.
                                         Justice




                             2